DETAILED ACTION
This correspondence is in response to the communications received March 25, 2022.  Claims 1-4 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    544
    816
    media_image1.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 6 and 7-11, a method of manufacturing an OLED device, the method comprising: 

forming a first pixel electrode (201, ¶ 0066), a second pixel electrode (202, ¶ 0066), and a third pixel electrode (203, ¶ 0066) on a substrate (100, ¶ 0066); 

forming a pixel defining layer (300, ¶ 0064) on the substrate (100), 

wherein the pixel defining layer (300) comprises a first opening (OP1), a second opening (OP2), and a third opening (OP3) respectively partially exposing the first pixel electrode (201), the second pixel electrode (202), and the third pixel electrode (203), 

wherein the pixel defining layer (300) further comprises an uneven surface (310, ¶ 0069) and a first flat face (lower surface of 300),

wherein the uneven surface (310) is opposite the first flat face (noted lower surface of 300) and is positioned between the first opening and the second opening (310 formed in upper surface of 300 between OP1 and OP2), and 

wherein the first flat face is positioned between the first pixel electrode and the second pixel electrode (a portion of the lower surface of 300 which is flat which is located between 202 and 201) and is positioned between the uneven surface and the substrate (flat and lower surface of 300 between 310 and 100); 

forming a first emission layer (531, ¶ 0068), a second emission layer (532, ¶ 0068), and a third emission layer (533, ¶ 0068) that respectively correspond to the first opening (531 in OP1), the second opening (532 in OP2), and the third opening (533 in OP3); and 

forming a common electrode (600, ¶ 0068) that overlaps each of the first emission layer, the second emission layer, and the third emission layer (600 overlaps all three emission layers 531, 532 and 533). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,319,951) in view of Jeon et al. (US 8,525,404).

    PNG
    media_image2.png
    690
    871
    media_image2.png
    Greyscale


Regarding claim 1, the prior art of Lee discloses in Fig. 4, provided above, a method of manufacturing an OLED device (see title, “Organic Light-emitting Display Device And Method For Manufacturing The Same”), the method comprising: 

forming a first pixel electrode (left most 261, col. 10, line 32), a second pixel electrode (middle 261), and a third pixel electrode (right most 261) on a substrate (111, col. 4, lines 29-30); 

forming a pixel defining layer on the substrate (“bank 270”, col. 10, line 27), 

wherein the pixel defining layer (270) comprises a first opening (left most discontinuity in 270 above left most 261), a second opening (middle most discontinuity in 270 above middle 261), and a third opening (right most discontinuity in 270 above right most 261) respectively partially exposing the first pixel electrode, the second pixel electrode, and the third pixel electrode (all three noted openings, respectively expose left most 261, middle 261 and right most 261), 

wherein the pixel defining layer (270) further comprises an upper surface and a first flat face (upper surface of 270 and 270 has a lower surface which has a portion which is flat),

wherein the upper surface is opposite the first flat face (upper surface and portion of lower flat surface of 270) and is positioned between the first opening and the second opening (270 are positioned between noted first and second openings and also between noted second and third openings), and 

wherein the first flat face (portion of lower surface of 270 between two noted first and second openings) is positioned between the first pixel electrode (left most 261) and the second pixel electrode (middle 261) and is positioned between the upper surface and the substrate (noted flat face of 270 is under the upper surface of noted part of 270 and substrate 111); forming a first emission layer (263a of “organic light-emitting layers 263a, 263b, 263c”, col. 10, lines 30-31), a second emission layer (263b of “organic light-emitting layers 263a, 263b, 263c”, col. 10, lines 30-31), and a third emission layer (263c of “organic light-emitting layers 263a, 263b, 263c”, col. 10, lines 30-31) that respectively correspond to the first opening (263a corresponds to noted first opening), the second opening (263b corresponds to noted second opening), and the third opening (263c corresponds to noted third opening); and 

forming a common electrode (“second electrode 265”, col. 10, lines 31-32) that overlaps each of the first emission layer, the second emission layer, and the third emission layer (“organic light-emitting layers 263a, 263b, 263c”, col. 10, lines 30-31, where 263a, 263b and 263c are all covered by the one film electrode of 265).  

Lee does not disclose,
“wherein the pixel defining layer further comprises an uneven surface and a first flat face,
wherein the uneven surface is opposite the first flat face and is positioned between the first opening and the second opening, and 
wherein the first flat face is positioned between the first pixel electrode and the second pixel electrode and is positioned between the uneven surface and the substrate”.


    PNG
    media_image3.png
    758
    972
    media_image3.png
    Greyscale

Jeon discloses in Fig. 2, provided above,
wherein the pixel defining layer (“pixel defining layer main body 191”, col. 5, lines 1-2) further comprises an uneven surface (texture shown in Fig. 2 of top surface of 191) and a first flat face (lower surface of 191 is flat),
wherein the uneven surface is opposite the first flat face (the bank/pixel defining layer has the top surface textured and the lower surface is flat).  

Once the textured surfaces of the pixel defining layers are modified by Jeon in the arrangement of Lee, the final of the three limitations, “wherein the first flat face is positioned between the first pixel electrode and the second pixel electrode and is positioned between the uneven surface and the substrate”, would be satisfied, because once the textured upper surface (“uneven surface”) of the pixel defining layer is in place in all of the pixel defining layers, the lower face of the pixel defining layers would be then situated between the upper / textured surface of the pixel defining layer and the substrate.

Jeon discloses the improvement in the user’s view of the OLED display due to the pixel defining layer’s upper surface texture, in at least col. 8, lines 42-56, “In the above-described structure, most incident light passed through the encapsulation substrate 210 from the external environment is reflected by the corner-cube pattern 195 of the pixel defining layer 190. In this case, the incident light is reflected by the corner-cube pattern 195 back toward a substantially opposite direction as an incident direction, and therefore, reflection of the incident light toward the user who is facing the OLED display 100 may be suppressed or reduced. That is, visibility of the OLED display 100 may be improved … With the above-described configuration, the OLED display 100 may have improved visibility. That is, the OLED display 100 may suppress or reduce deterioration of visibility due to reflection of external light by using the corner-cube pattern 195 of the pixel defining layer 190.”, and col. 9, lines 19-31, “With the above-described configuration, incident light from the external environment to the non-light emitting areas is reflected in a direction substantially opposite an incident direction by the corner-cube pattern 195 of the pixel defining layer 190, so that transmission of the incident light toward a user may be suppressed or reduced. Incident light from the external environment to the light emitting area is reflected in a direction substantially opposite an incident direction by the auxiliary corner-cube pattern 225 of the encapsulation substrate 220 so that transmission of the incident light toward the user can be suppressed … Accordingly, visibility of the OLED display 200 may be further improved.”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein the pixel defining layer further comprises an uneven surface and a first flat face, wherein the uneven surface is opposite the first flat face and is positioned between the first opening and the second opening” and essentially providing an upper surface of the pixel defining layer with an “uneven surface” as disclosed by Jeon for use in the pixel defining layer of Lee, in order to utilize an upper surface texture in the pixel defining layer, for the purpose of improving the visibility of the OLED display by reducing the amount of reflected light from the display to the device user’s field of view. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 2, Lee et al. discloses the method of claim 1, wherein the uneven surface includes cavities and protrusions alternatively arranged between the first opening and the second opening (as combined in the rejection of claim 1, Jeon shows in Fig. 2, that there are protruding parts and cavity parts of the upper surface of the pixel defining layer, 195 texture in pixel defining layer 190, in the same arrangement as shown by Applicant).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,319,951) in view of Jeon et al. (US 8,525,404) in view of Choi et al. (US 2014/0145158).

Regarding claim 3, Lee et al. discloses the method of claim 2, however Lee does not disclose, 
“wherein forming the pixel defining layer includes: forming a material layer on the substrate, the first pixel electrode, the second pixel electrode, and the third pixel electrode;
providing a halftone mask over the material layer; and
exposing and developing the material layer using the halftone mask.”

    PNG
    media_image4.png
    584
    1179
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    456
    1175
    media_image5.png
    Greyscale


Choi discloses in Figs. 9B to 9C, 
wherein forming the pixel defining layer (“bank 153”, ¶ 0089) includes: 
forming a material layer on the substrate (formation of “bank material layer 151”, ¶ 0087, on 110 in Fig. 9B), the pixel electrode (151 on “first electrode 150”, ¶ 0085)
providing a halftone mask (mask shown as “mask 198”, ¶ 0087, where “transmitting region TA, a blocking region BA and a half-transmitting region HTA”, ¶ 0087) over the material layer (198 shown above 151); and
exposing and developing the material layer using the halftone mask (“the bank material layer 151 of Fig. 9B exposed to light … a non-exposed portion of the bank material layer 151 … is removed by the developing process”, ¶ 0089).

It is noted that once the pixel defining region formation method step shown by Choi above, the limitation of “wherein forming the pixel defining layer includes: forming a material layer on the substrate, the first pixel electrode, the second pixel electrode, and the third pixel electrode”, which further expands the pixel defining region formation step to the “the second pixel electrode, and the third pixel electrode”, would occur in the combination rejection where Choi modifies the method in a way that is being applied to all three pixels of Lee, thus satisfying the limitation.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the “wherein forming the pixel defining layer includes: forming a material layer on the substrate, the first pixel electrode, the second pixel electrode, and the third pixel electrode; providing a halftone mask over the material layer; and exposing and developing the material layer using the halftone mask”, as disclosed by Jeon for use in forming the pixel defining layer of Lee, in order to utilize a mask which has the ability to form more complex patterns in the pixel defining layer which would ordinarily take place in two steps, for the purpose of at least to decrease the amount of steps required to form the pixel defining region. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,319,951) in view of Jeon et al. (US 8,525,404) in view of Choi et al. (US 2014/0145158) in view of Yun et al. (US 2018/0159076).

Regarding claim 4, Lee et al. discloses the method of claim 3, however they do not disclose, 
“wherein the halftone mask includes light transmitting portions, light shielding portions, and semi-light transmitting portions, 
wherein the light transmitting portions correspond to the first opening, the second opening, and the third opening,
wherein the light shielding portions correspond to the protrusions of the uneven
surface structure, and
wherein the semi-light transmitting portions correspond to the cavities of the uneven
surface structure.”

    PNG
    media_image6.png
    534
    906
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    424
    901
    media_image7.png
    Greyscale


	Yun discloses in Figs. 13C and 13D, provided above,
wherein the halftone mask (“mask 301 may also be referred to as a half tone mask”, ¶ 0123) includes light transmitting portions (“transmissive portion 321”, ¶ 0125), light shielding portions (“light blocking portion 322”, ¶ 0125), and semi-light transmitting portions (“semi-light transmissive portion 323”, ¶ 0125), 
wherein the light transmitting portions (321) correspond to the opening (CH3),
wherein the light shielding portions (322) correspond to the protrusions of the uneven
surface structure (protruding part between 220 and 210), and
wherein the semi-light transmitting portions (323) correspond to the cavities of the uneven surface structure (portions 220 and 210 of the region of 210, 220 and the protruding region between them).

Although Yun shows this method being carried out on a photoresist layer (131, ¶ 0122), Yun does not use this method on the layer which is used as the pixel defining layer.  Yun’s subsequent layer, which is the subsequent film (190) is used to define the pixels (see further in Fig. 13J).  However, if Yun discloses creating an opening and cavities/protrusions with a half tone mask in a photoresist film and the prior art combination such as Lee/Choi shows a need for such a method for their photoresist, which happens to be used for a pixel defining layer, then it would be within the grasp of one of ordinary skill in the art to combine the method of Yun for use in the system of Lee/Choi, since the method is carried out on the same type of material in both instances, e.g. a photoresist patterning method.  Using the method would have been predictable to one of ordinary skill in the art, since it yields the three regions discussed above, which can be the method to realize the structure of Choi combined with Lee.  It would have been obvious to one of ordinary skill in the art to use the method of Yun to create the structure of the combination of Lee/Choi, in order to utilize a mask which has the ability to form more complex patterns in the pixel defining layer which would ordinarily take place in two steps, for the purpose of at least to decrease the amount of steps required to form the pixel defining region. G. TSM: Teaching, Suggestion, Motivation Test.  Further, “[c]ommon sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007). A. KSR rational A combine element, known methods, predictable results

It is noted that once the pixel defining region formation method step of Yun is combined with the structural system of Lee/Choi, then the limitation of utilizing the method used on the first opening, would then be obvious to be used on the second and third openings, which further expands the pixel defining region formation step to the “wherein the light transmitting portions correspond to the first opening, the second opening, and the third opening”, in the combination rejection where Yun modifies the method in a way that is being applied to all three pixels of Lee/Choi, thus satisfying the limitation.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893